Davis, P. J. (dissenting).
The official act of levying property under an execution was sufficient prima facie evidence that the officer judged it to belong to the defendant in the execution. There was nothing in the case rebutting or *464impairing thispri/ma facie evidence, and therefore no occasion to make the charge requested. If there had been a controversy by evidence so as to make an issue on the question whether or not the officer judged the property levied on to be that of the execution defendant, then the charge requested would have been proper and its refusal fatal. Otherwise it was not error to decline to charge at all on that question.
I dissent from the conclusion that, on the ground considered in the opinion of Brady, J., there should be a reversal and new trial.